           Case 2:20-cv-00320-RSM-BAT Document 31 Filed 11/02/20 Page 1 of 1




1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
7

8    JOJO DEOGRACIAS EJONGA,

9                              Plaintiff,                 CASE NO. 2:20-00320-RSM-BAT

             v.                                           ORDER GRANTING PLAINTIFF
10
                                                          AN EXTENSION TO RESPOND TO
     STEPHEN SINCLAIR, et al.,                            SUMMARY JUDGMENT
11

12                             Defendant.

13          The Court GRANTS plaintiff’s motion to extend the time to respond to defendant’s

14   motion for summary judgment, Dkt. 28, and ORDERS:

15          1.     Plaintiff’s response to defendants’ motion for summary judge shall be filed no

16   later than November 9, 2020.

17          2.     Defendant’s motion for Summary Judgment, Dkt. 22, is renoted for November

18   13, 2020.

19          3.     The clerk shall provide a copy of the order to the parties.

20          DATED this 2nd day of November, 2020.

21

22                                                             A
                                                         BRIAN A. TSUCHIDA
23                                                       United States Magistrate Judge


     ORDER GRANTING PLAINTIFF AN
     EXTENSION TO RESPONd TO
     SUMMARY JUDGMENT - 1
